August 25, 2010 Martin H. Neidell Direct Dial212-806-5836 Direct Fax212-806-7836 mneidell@stroock.com Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Cedar Shopping Centers, Inc. Registration Statement on Form S-3 Ladies and Gentlemen: On behalf of Cedar Shopping Centers, Inc. (the “Company”), enclosed for filing please find a Registration Statement on Form S-3 registering 9,738,426 shares of common stock.The filing fee of $3,535.00 has been wire transferred to the SEC. If you have any questions or need additional information, please do not hesitate to contact the undersigned. Very truly yours, Martin H. Neidell MHN:fc Enclosure
